Per Curiam.
Although a levy appears to have been made under Iser’s judgment on March 1, 1926, the evidence sufficiently indicates that the judgment creditor there and his attorney had notice at the time that title to the automobile had been reserved to defendant Edson & Company, Inc., under an unfiled conditional sale agreement with the judgment debtor. Consequently defendant Edson & Company, Inc., was entitled to possession of the automobile until payment of the judgment which it thereafter *456obtained in its action to foreclose its vendor’s lien. (See Pers. Prop. Law, § 65, as added by Laws of 1922, chap. 642.)
The judgment must, therefore, be reversed, with thirty dollars costs, and the complaint dismissed.
All concur; present, Bijur, O’Malley and Levy, JJ.